ATTORNEY GRIEVANCE COMMISSION                                                                                            :f
                                                                                                                                      IN THE
 OF MARYLAND                                                                                                              *           COURT OF APPEALS
                                                                                                                          rt
                                                                                                                                      OF MARYLAND
                            Petitioner                                                                                    ri

                                                                                                                          *           Misc. Docket AG
 v.                                                                                                                       *           No. 67
                                                                                                                          ,t
                                                                                                                                      September Term, 2018
                                                                                                                          *
 LESLIE DANA SILVERMAN                                                                                                    rt

                                              Respondent                                                                  ,1.



                                                                                                                          *
                                                         * *,f * *,f * * * *       !f   * * !t,t,t * * * * * *,f ,i * * *,t * * * * * :l,t,i   !t   !t,t,t * *,t,t,t * *


                                                                                                           ORDER

                        Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant

 to Maryland Rule I9-736(b), including the attached documentation setting forth grounds for the

 disbarment by consent of Leslie Dana Silvennan, Respondent, by the District of Columbia Court

 of Appeals, Case No. l7-BG-5l2,it is                                                             this1st              day      of                     March               2019,

                        ORDERED,                                 by the Court of                      Appeals          of Maryland, that Leslie Dana Silvernan,
Respondent, is disbarred by consent from the practice                                                                           of law in the State of Maryland, effective

immediately, for engaging in professional misconduct that violated Rules 1.1, 1.4, 3.1, 3.3(a)(1),

 8.1(a) and 8.4(c) and (d) of the District of Columbia Rules of Professional Conduct and the

corresponding Maryland Lawyers' Professional Conduct in effect at the time of such misconduct;

and          it is further

                       ORDERED, that the Clerk of this Court shall strike the name of Leslie Dana Silverman

from the register of attorneys in this Court, notifu the Respondent of such action, and
                                                                                        comply with

the notice provisions set forth in Maryland Rule l9-761(b).


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                        2019-03-01 09:23-05:00                                                                            /s/ Clayton Greene Jr.
                                                                                                                          Senior Judge
Suzanne C. Johnson, Clerk